United States Courts
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF TEXAS AUG 14 2019
HOUSTON DIVISION
Ded 1 Bradley, Clerk of Court

UNITED STATES OF AMERICA §

§

Vs. § CRIMINAL NO.

§

BRADLEY BRITTON § ] 9 CR 5 9 |
CRIMINAL INDICTMENT
THE GRAND JURY CHARGES THAT:
INTRODUCTION
At all times material to this Indictment:

1. The term "minor" is defined, pursuant to Title 18, United States Code, Section 2256(1), as
"any person under the age of eighteen years."
2. The term "child pornography," for purposes of this Indictment, is defined, pursuant to Title

18, United States Code, Section 2256(8)(A), as:

"any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic, mechanical,
or other means, of sexually explicit conduct, where -

(A) the production of such visual depiction involves the use of a minor engaged in
sexually explicit conduct. "

3. The term "sexually explicit conduct" is defined, pursuant to Title 18, United States Code,
Section 2256(2)(A), as any:
"actual or simulated -

(i) sexual intercourse, including genital [to] genital, oral [to] genital, anal [to] genital, or
oral [to] anal, whether between persons of the same or opposite sex; [or]
(ii) _ bestiality; [or]
(iii) masturbation; [or]
(iv) sadistic or masochistic abuse; or
(v) [the] lascivious exhibition of the genitals or pubic area of any person."
4. The term "computer" is defined, pursuant to Title 18, United States Code, Sections 2256(6)
and 1030(e)(1), as any:
"electronic, magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage facility or
communications facility directly related to or operating in conjunction with such device, but
such term does not include an automated typewriter or typesetter, a portable hand held
calculator or other similar device."
5. The term "visual depiction" is defined, pursuant to Title 18, United States Code, Section

2256(5), as including, but is not limited to, any:

"undeveloped film and videotape, and data stored on computer disk or by electronic means
which is capable of conversion into a visual image. "

COUNT ONE
(Receipt of Child Pornography)

From on or about July 1, 2018, through on or about May 23, 2019, within the Southern
District of Texas,
BRADLEY BRITTON,
defendant herein, did knowingly receive material that contained child pornography using any means
and facility of interstate and foreign commerce, including by computer.
In violation of Title 18, United States Code, Section 2252A(a)(2)(B) and Section

2252A(b)(1).
COUNT TWO
(Possession of Child Pornography)

On or about May 24, 2019, within the Southern District of Texas,
BRADLEY BRITTON,

defendant herein, did knowingly possess material that contained an image of child pornography,
which had been shipped and transported using any means and facility of interstate and foreign
commerce, and which were produced using materials which have been mailed, shipped, and
transported in and affecting interstate and foreign commerce, by any means, including by computer,
more specifically: the defendant possessed a black Apple iPhone X which contained videos and
images of child pornography.

In violation of Title 18, United States Code, Sections 2252 A(a)(5)(B) and 2252A(b)(2).

NOTICE OF FORFEITURE
18 U.S.C. § 2253(a)

Pursuant to Title 18, United States Code, Section 2253(a)(2) and (a)(3), the United States
gives the defendant notice that in the event of conviction for the offenses charged in Count One and
Count Two of the Indictment, the United States will seek to forfeit all property, real and personal,
constituting or traceable to gross profits or other proceeds obtained from the offenses charged in

Count One and Count Two; and all property, real and personal, used or intended to be used to
commit or to promote the commission of the offenses charged in Count One and Count Two, or any
property traceable to such property, including, but not limited to, the following:

A black Apple iPhone X.

A True Bill:

Original Signature on File

 

Grand Jury Foreperson
RYAN K. PATRICK
United States Attorney

» Gen ZL Sk

/ Sherfi Zack :
Assistant United States Afiorney
713-567-9374

 
